Case: 12-30016     Document: 00511882411         Page: 1     Date Filed: 06/11/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           June 11, 2012

                                     No. 12-30016                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



JUSTIN JAMES,

                                                  Plaintiff-Appellee
v.

DENNIS G. ROACH; MOHAMED F. JUMAN, doing business as Juman
Trucking Services,

                                                  Defendants-Appellants



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:08-CV-1653


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        After the district court found in favor of the plaintiff on liability, but before
it determined the amount of damages in a bench trial, the plaintiff and all
defendants entered into a high/low agreement setting a floor and ceiling for the
amount that the insurer, Aequicap Insurance Company, would pay on behalf of
its insureds, depending upon the district court’s judgment. The district court’s


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-30016   Document: 00511882411     Page: 2   Date Filed: 06/11/2012



                                 No. 12-30016

determination fell within the amount agreed upon, and when Aequicap failed to
pay as agreed, the district court ordered the agreement enforced upon motion by
the plaintiff. The district court’s judgment after the insurer became insolvent
that the insureds were jointly and severally liable was not inconsistent with
either the initial liability judgment or the high/low agreement. The liability
judgment merely determined that Roach was the sole proximate cause of the
accident. The high/low agreement provided that Aequicap’s payment of damages
was on behalf of both the insurer and the insureds. The high/low agreement did
not absolve the insureds of liability, but rather established the total amount of
damages in an enforceable contract, to which the insureds were parties. See LA.
CIV. CODE ANN. art. 3071 (defining a compromise as a contract between the
parties to it).
      AFFIRMED.




                                       2